William Corcoran v. Commissioner.Corcoran v. CommissionerDocket No. 38171.United States Tax Court1953 Tax Ct. Memo LEXIS 384; 12 T.C.M. (CCH) 89; T.C.M. (RIA) 53034; February 6, 1953Attorneys for petitioner not given. Robert Margolis, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion The Commissioner determined the following deficiencies in income tax and additions for fraud and negligence under sections 293(b) and 291(a) against William Corcoran, Jr., and Mrs. Margaret Corcoran, husband and wife: YearDeficiency293(b)291(a)1948$23,295.88$11,647.94194943,935.3221,967.66$10,983.83Only William petitioned this Court. Findings of Fact The petitioner and his wife, Margaret, filed a joint income tax return for the calendar year 1948 with the collector of internal revenue for the First District of New York. It disclosed net income of $7,750.96. It was*385  false and fraudulent with intent to evade tax and did not state the true amount of income received. William Corcoran received $56,845 of additional income during 1948 not disclosed on his return for that year. Neither the petitioner nor his wife filed an income tax return for 1949. William received income of $98,305.50 during that year. A part of the deficiency for each year was due to fraud with intent to evade tax. Opinion MURDOCK, Judge: There was no appearance for the petitioner when this case came on for hearing. No evidence was presented upon behalf of the petitioner. The Commissioner moved for judgment, as to the deficiencies and addition for negligence, for failure of the petitioner to present any evidence. That motion was granted. The Commissioner also moved for judgment on the pleadings on the fraud issue as to which he had the burden of proof. Allegations in the answer, deemed admitted under the Rules of this Court for failure of the petitioner to reply after due notice, support the Commissioner's burden on the fraud issue. Decision will be entered for the respondent.